  8:06-cr-00209-LSC-SMB Doc # 221 Filed: 08/31/20 Page 1 of 1 - Page ID # 615



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:06CR209

         vs.
                                                               ORDER ON APPEARANCE FOR
RAYMOND MENDOZA,                                             SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on August 31, 2020 regarding Petition for Offender
Under Supervision [215]. Julie Hansen represented the defendant. Kimberly Bunjer represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
        The defendant requested a preliminary hearing which was held. Fed. R. Crim. P. 32.1(b)(1).
The court finds probable cause to believe the defendant has violated one or more conditions of
supervised release as alleged in the petition and the defendant should be held to answer for a final
dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a
final dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2,
Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 2:00 p.m. on October
8, 2020. Fed. R. Crim. P. 32.1(b)(1)(C).
        The government moved for detention based upon danger. The defendant is not in federal
custody and requests a detention hearing upon coming into federal custody. The defendant shall be
afforded the right to a detention hearing upon coming into federal custody and the government's motion
for detention is held in abeyance.
        The defendant shall be returned to the custody of Nebraska state authorities pending the final
disposition of this matter. The U.S. Marshal for the District of Nebraska is directed to place a detainer
with the correctional officer having custody of the defendant.


        IT IS SO ORDERED.

        Dated this 31st day of August, 2020.
                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
